DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 11, 17 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants’ amendment necessitated the shift in grounds of rejection and therefore, this action is hereby made FINAL. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11, 12, 14, 15, 17, 18, 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Patent Application Publication No. 2018/0122777) in view of Lobianco (U.S. Patent Application Publication No. 2018/0233423).

Regarding claim 11. 
A device, comprising: 
Wong discloses Fig. 3:
a semiconductor chip(90), comprising a first main(90top) surface and a second main surface (bottom 90)opposite the first main surface(90 top bottom opposite each other);
 a layer of encapsulation material, wherein all sidewalls of the semiconductor chip are coveredby  and in contact with the layer of encapsulation material; (90 encapsulated by 100)and 
a cutout arranged in the layer of encapsulation material(cut out in 100 including 110 and 96), wherein the cutout, in the layer of encapsulation material is arranged above the second main surface of the semiconductor chip(96 above bottom of 90 when fig. 3 is inverted), and wherein, in an orthogonal projection onto the second main surface, a basic area of the cutout, in the layer of encapsulation material, at least partly projects beyond a basic area of the semiconductor chip(cut out in 100 extending beyond area of 90). 
Wong does not discloses: 
wherein all sidewalls of the semiconductor chip is covered by and in contact with the layer of encapsulation material

In related art Lobianco discloses: 
wherein all sidewalls of the semiconductor chip is covered by and in contact with the layer of encapsulation material (see figs. 1 and 3 chip 100 covered by encapsulation material 130 and 125 and 135 used as a dam to prevent encapsulation from getting to bottom surface of 100.)
wherein, in an orthogonal projection onto the second main surface, a basic area of the cutout, in the layer of encapsulation material, at least partly projects beyond a basic area of the semiconductor chip. (Orthogonal projection of 130 projects beyond a basic area of 100.)
Wong discloses that 110 are dams to prevent material from getting to solder joints of chip.  Lobianco discloses that 125 and 135 act as dams like 110.  Lobianco discloses that the dams 110 may be made of polyimide, epoxy, or other materials known in the art, and that epoxy 130 may be made of epoxy, polyimide or other over molding materials.  That is, Lobianco discloses that the dam may be made the same material as the overmold, or a similar material and that the dam may be arranged as shown in figs. 1 and 3. It would have been obvious to modify the dams of Wong as taught by Lobianco for the obvious benefit of easing manufacturing by limiting the number of different materials needed, and reduce the thermal stress of the device as a whole.  See [0003].  

Regarding claim 12. Wong discloses Fig. 3:
 The device as claimed in claim 11, further comprising: a lid arranged above the cutout, in the layer of encapsulation material wherein a closed cavity is formed above the second main surface of the semiconductor chip by the cutout in the layer of encapsulation material and the lid(76 being the lid, arranged above bottom of 90 when fig. 3 is inverted). 

Regarding claim 14. 
Wong discloses Fig. 3:
The device as claimed in claim 11, wherein the second main surface of the semiconductor chip is not covered by the layer of encapsulation material. (bottom of 90 not covered by 100)




The device as claimed in claim 11, further comprising: an etch stop layer arranged between a side surface of the semiconductor chip and the layer of encapsulation material. (110 corresponding to the claimed etch stop layer, see [0042])

Regarding claim 17. 
Wong discloses Fig. 3:
A device, comprising: a semiconductor chip(90), comprising a first main surface(90 top) and a second main (90 bottom)surface opposite the first main surface;
 a layer of encapsulation material(114), 
wherein all sidewalls of the semiconductor chip are covered by and in contact with the layer of encapsulation material(90 encapsulated by 114); and 
a cutout (96 and 110)arranged in the layer of encapsulation material,
 wherein the cutout, in the layer of encapsulation material, is arranged above the second main surface of the semiconductor chip(96 above bottom of 90 when fig. 3 is inverted), and wherein,
 in a projection perpendicular to the first main surface of the semiconductor chip, a basic area of the cutout, in the layer of encapsulation material, is arranged above a region of 
Wong does not disclose: 
all sidewalls of the semiconductor chip are in contact with the layer of encapsulation material 
In related art Lobianco discloses: 
wherein all sidewalls of the semiconductor chip are  in contact with the layer of encapsulation material (see figs. 1 and 3 chip 100 covered by encapsulation material 130 and 125 and 135 used as a dam to prevent encapsulation from getting to bottom surface of 100.)
wherein, in an orthogonal projection onto the second main surface, a basic area of the cutout, in the layer of encapsulation material, at least partly projects beyond a basic area of the semiconductor chip. (Orthogonal projection of 130 projects beyond a basic area of 100.)
Wong discloses that 110 are dams to prevent material from getting to solder joints of chip.  Lobianco discloses that 125 and 135 act as dams like 110.  Lobianco discloses that the dams 110 may be made of polyimide, epoxy, or other materials known in the art, and that epoxy 130 may be made of epoxy, polyimide or other over molding materials.  That is, Lobianco discloses that the dam may be made the same material as 

Regarding claim 18. 
Wong discloses Fig. 3:
The device as claimed in claim 17, wherein, in the projection, the basic area of the cutout, in the layer of encapsulation, projects beyond a basic area of the semiconductor chip.  (cut out in 100 extends beyond projection of 90)

Regarding claim 20. 
Wong discloses Fig. 3:
The device as claimed in claim 17, wherein, in the projection, the basic area of the cutout, in the layer of encapsulation material, is arranged above at least one of a radio-frequency connection, a radio-frequency line, or an oscillator circuit. (10 may be used for radio frequency commucation device, see [0032] [0048] )

Regarding claim 22. Wong discloses Fig. 3:
The device as claimed in claim 21, wherein in the projection the opening is arranged above at least one of a radio-frequency line or a radio-frequency connection. (Fig. 3, [0032], [0048])

Regarding claim 23.
Wong discloses Fig. 3:
 A device, comprising:
 a semiconductor chip(90), comprising a first main surface (90 top)and a second main surface (90 bottom)opposite the first main surface(90 top bottom opposite);
 a layer of encapsulation material(100),
 wherein all sidewalls of the semiconductor chip  are covered by and in contact with the layer of encapsulation material(90 encapsulated in 100); and 
a material (92)arranged above the second main surface of the semiconductor chip(92, arranged above bottom of 90 when fig. 3 is inverted), wherein, 
in a projection perpendicular(looking at bottom of 90) to the first main surface of the semiconductor chip(top of 90):

the material and a region of the layer of encapsulation material, in which radio-frequency signals are processed or transferred are free of overlap.(see fig. 3, top and bottom of chip 90 and 100 being free of overlap.)
Wong does not disclose: 
all sidewalls of the semiconductor chip are in contact with the layer of encapsulation material 
In related art Lobianco discloses: 
wherein all sidewalls of the semiconductor chip are  in contact with the layer of encapsulation material (see figs. 1 and 3 chip 100 covered by encapsulation material 130 and 125 and 135 used as a dam to prevent encapsulation from getting to bottom surface of 100.)
wherein, in an orthogonal projection onto the second main surface, a basic area of the cutout, in the layer of encapsulation material, at least partly projects beyond a basic area of the semiconductor chip. (Orthogonal projection of 130 projects beyond a basic area of 100.)
Wong discloses that 110 are dams to prevent material from getting to solder joints of chip.  Lobianco discloses that 125 and 135 act as dams like 110.  Lobianco discloses 

Regarding claim 24.
Wong discloses Fig. 3:
 The device as claimed in claim 23, wherein, in the projection, a region free of the material is arranged between two radio-frequency regions of the semiconductor chip and/or of the encapsulation material.([0032][0048], encapsulating material 100 not touching 90, however does surround and encapsulate)


Regarding claim 25. 

The device as claimed in claim 23, wherein the material comprises at least one of a molding material, a glass material, a ceramic material, a semiconductor material, a metal, or a metal alloy. (92 being solder balls, which is a metal alloy)

Regarding claim  26.
 The device as claimed in claim 17, further comprising:
Wong discloses Fig. 3: 
a material in the cutout in the layer of encapsulation material( cut out),
wherein the material in the cutout, in the layer of encapsulation material, has a
lower dielectric constant than at least one of:
the layer of encapsulation material, or
the semiconductor chip.	(Wong discloses that the air in the cavity 96 has a much lower dielectric constant than other materials that could be placed there, including the encapsulation and at least the semiconductor chip, see [0046])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Patent Application Publication No. 2018/0122777) in view of Lobianco (U.S. Patent Application Publication No. 2018/0233423) further in view of Viswanathan (U.S. Patent Application publication No. 2016/0099199)
Regarding claim 13. 

Wong does not disclose: 
The device as claimed in claim 11, wherein the semiconductor chip comprises an integrated radio-frequency circuit designed to operate at frequencies of greater than 10 GHz. [0032]
Viswanathan discloses: 
the semiconductor chip comprises an integrated radio-frequency circuit designed to operate at frequencies of greater than 10 GHz. [0055], disclosing that the device may operate on a varity of frequencies, including the recited, and as such, it would have been obvious to operate the device of Wong on the recited frequency for the obvious benefit of using an available frequency to communicate a signal.  As such, the features of claim 13 would have been obvious to one having ordinary skill in the art. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Patent Application Publication No. 2018/0122777) in view of Lobianco (U.S. Patent Application Publication No. 2018/0233423) further in view of Paradis (U.S. Patent Application publication No. 2003/0183368)
Regarding claim 16. The device as claimed in claim 11, further comprising: 
Wong does not disclose: 

In related art, Paradis discloses: 
a cutout formed in the second main surface of the semiconductor chip in semiconductor material of the semiconductor chip. (Fig. 12, including cooling channels), Paradis discloses that the texture of 84 provides the benefit of providing better heat dissipation to the device, and as such, it would have been obvious to include a texture in the device of Wong for the obvious benefit of dissipating heat.  Thus, the features of claim 16 would have been obvious to one having ordinary skill in the art. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Patent Application Publication No. 2018/0122777) in view of Lobianco (U.S. Patent Application Publication No. 2018/0233423) further in view of Zhao (U.S. Patent Application publication No. 2005/0280127)
Regarding claim 21: 
Wong discloses all of the features of claim 17. Wong does not disclose: 
The device as claimed in claim 17, further comprising: an opening  formed in the layer of encapsulation material and designed to provide an exchange of air with the cutout in the layer of encapsulation material.
IN related art, Zhao disclose: 
. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898